Exhibit 10.05

EMPLOYMENT AGREEMENT

For

JOHN C. DONLEVIE

THIS EMPLOYMENT AGREEMENT (this “Agreement”), made as of the 1st day of
November, 2012, is by and between Entercom Communications Corp. a Pennsylvania
corporation (hereinafter “Company”) and John C. Donlevie (hereinafter
“Employee”).

WHEREAS, Employee has served as Executive Vice President and General Counsel of
the Company for many years, and has expressed a desire to develop a plan to
shift over time Employee’s duties to others with a reducing workload and leading
to his retirement; and

WHEREAS, the Company desires to retain Employee during such period, as described
herein, and Company and Employee have agreed on a plan that leads to Employee’s
retirement in January 2015; and

WHEREAS, the parties desire to set forth the terms which have been agreed upon
for Employee to provide the services specified hereunder.

NOW, THEREFORE, the parties hereto, intending to be legally bound hereby, agree
as follows:

1. Resignation as General Counsel. The Company and Employee agree and
acknowledge that effective as of the close of business on December 31, 2012
Employee will resign as General Counsel of the Company.

2. Duties. The Company and Employee agree and acknowledge that effective as of
January 1, 2013, Employee agrees to continue to serve, on a full-time employment
basis, as Executive Vice President of the Company. In connection therewith, the
Employee agrees to perform such services as assigned from time to time by the
CEO of the Company. The parties anticipate that, while Employee will remain a
full time employee through the end of the term of this Agreement, Employee’s
scheduled work hours in the office will decline over the Term as others are
assigned to take over specific duties previously performed by Employee. When not
in the office Employee shall remain on-call for offsite work and consultation.
Within that framework it is anticipated that:

a. Through June 30, 2013 Employee will continue to perform duties similar to
those he has performed in the past with the exception of serving as General
Counsel. During this period Employee will serve as a consultant to the new
General Counsel aiding in the transition. Other duties are anticipated to
continue to include, but to a lesser degree, providing legal advice and
counseling, government relations, risk management and assistance with human
resources issues and engineering/capital projects. In addition, during this
period Employee will continue to serve at the pleasure of the Board of Directors
as Secretary of the Company.

b. From July 1, 2013 to December 31, 2013 Employee’s regular duties will be
reduced as specific functions are transferred to others. The duties during this
period are anticipated to include risk management, government affairs,
assistance with human resources issues and engineering/capital projects as well
as continued legal work, as need in the Legal Department arises. In addition,
Employee will work on special projects on an as needed basis. During this period
Employee may continue to serve at the pleasure of the Board of Directors as
Secretary of the Company but, in any event, will resign as Secretary on or
before December 31, 2013.



--------------------------------------------------------------------------------

c. From January 1, 2014 to January 15, 2015 it is anticipated that work in the
office will be significantly reduced as most of Employee’s current duties will
have been transferred to others. In addition to continuing to assist in the
transition of these duties, Employee will be available for advice and assistance
on an as needed basis to assist on special projects when the need arises.

3. Term. The Company agrees to employ Employee on the terms herein through
January 15, 2015 (the “Term”) subject to the termination provisions of
Section 5.

4. Compensation and Other Terms.

a. As compensation for Employee’s services hereunder, and for the other
covenants and provisions of this Agreement:

i. Base Salary. For the period from January 1, 2013 to December 31, 2013 the
Company shall pay to Employee a semi-monthly salary of $12,500.00 (annual rate
of $300,000). For the period from January 1, 2014 to January 15, 2015 the
Company shall pay to Employee a semi-monthly salary of $6,250.00 (annual rate of
$150,000). Such amounts shall be subject to all payroll deductions or
withholding authorized by Employee or required by federal, state or local laws
or regulations.

ii. Incentive Compensation. For the calendar year 2012 Employee will be eligible
for a normal discretionary performance bonus based on Employee’s arrangement
prior to the start of this Agreement. For the calendar year 2013 Employee will
be eligible for consideration of a bonus but the maximum potential for such
bonus will be reflective of Employee’s reducing duties and role in the Company.
The amount of the bonus, if any, will be determined in the discretion of the CEO
of the Company (and to the extent required, the Compensation Committee of the
Board of Directors) each year and will take into account Employee’s individual
performance and the Company’s overall performance. Such amounts shall be subject
to all payroll deductions or withholding authorized by Employee or required by
federal, state or local laws or regulations. Employee must be employed through
the applicable calendar year to be eligible for such bonus. In addition,
Employee will be eligible for consideration for grants of awards under the
Entercom Equity Compensation Plan but such awards, if any, will be reflective of
Employee’s reducing duties and role in the Company.

b. Vacation and Benefits:

i. General. Employee shall be entitled to such vacation, leave and other
benefits and shall be subject to such rules and regulations and disciplinary
action as shall be in effect from time to time in accordance with Company policy
as applied uniformly to full-time employees in general and to officers in
particular. The Company reserves the right in its sole discretion to alter,
amend, eliminate or discontinue at any time any such benefits, rules or
regulations.

ii. Expenses. Employee will be reimbursed for Employee’s reasonable and
necessary out of pocket expenses incurred in connection with the performance of
Employee’s duties hereunder, including without limitation expenses relating to
office phone, computer, fax, etc. Employee shall be required to submit expense
forms and receipts for such reimbursements and shall, upon request, provide any
requested additional documentation. Employee will be provided with a mobile
phone (for business use only) or reimbursement for the business calls Employee
makes on Employee’s personal mobile phone.

 

2



--------------------------------------------------------------------------------

iii. Automobile. During the Term of this Agreement Employee shall be entitled to
the continued use of the Company automobile currently assigned to him.
Consistent with existing practice, Employee will be responsible for gas and
Company will be responsible for insurance, repairs and maintenance on this
vehicle. At the termination of this Agreement, the Company will transfer to
Employee ownership and title to such automobile without charge to Employee. Such
transfer shall be on an “as is” and without any warranty basis as to the
condition of the vehicle. Employee shall be responsible for any sales or
personal income tax obligation resulting from such transfer. After such transfer
Employee will be solely responsible for all expenses relating to this vehicle.

c. Equity Compensation Awards: Any unvested awards of options or restricted
stock/restricted stock units under the Entercom Equity Compensation Plan that
Employee holds at the date of termination of this Agreement (whether presently
existing or hereafter granted) which have not vested by that date, shall become
fully vested effective as of the date of termination of this Agreement. In
addition, any options to purchase Company stock issued under the Entercom Equity
Compensation Plan that Employee holds as of the date of termination of this
Agreement (whether presently existing or hereafter granted), shall be modified
to provide that such options may be exercised for a period which is the shorter
of (i) two years from and after the date of the termination of this Agreement or
(ii) the period to the date of expiration of the term of such options.

d. Securities Trading Policy. Company and Employee agree that during the Term of
this Agreement, Employee will be a “Covered Person” under the Company’s
securities trading policy and will be subject to “blackout” periods or pre-trade
authorizations.

e. No Company Severance. Employee agrees that Employee shall not be eligible to
participate in the Company’s severance policy. To this end, the parties
acknowledge that upon expiration of this Agreement there will be no severance
payment.

5. Termination of Employment. This Agreement (but excluding the provisions in
Sections 6 & 7 and any other provisions which by their terms continue after
termination of employment) may be terminated in accordance with the following:

a. Termination Upon Death or Disability. This Agreement shall automatically
terminate upon the death or Disability of Employee. However, in the event of
Employee’s death or Disability during the Term, the remaining salary scheduled
to be paid hereunder through January 15, 2015 shall be paid to Employee’s
estate. For purposes of the foregoing, “Disability” shall mean any physical or
mental disability or infirmity which, in the opinion of a competent physician
selected by the Company and reasonably acceptable to Employee, renders Employee
unable to perform his duties under this Agreement for more than sixty (60) days
during any ninety (90) day period.

b. Termination For Cause / Upon Breach. This Agreement may be terminated by the
Company at any time for “just cause” for termination of employment without
further obligations on the Company hereunder; and

c. Termination On January 15, 2015. This Agreement shall automatically
terminate, and Employee shall be deemed to have resigned on January 15, 2015.

6. Intellectual Property Rights. All copyright, trademark and/or other
intellectual property rights of any kind developed during the Term hereof and
relating to or useful in the Company’s business, to Employee’s duties, and/or to
the Company’s operations shall be deemed a “work for hire” and shall be and
remain the sole and exclusive property of the Company, and Employee shall, to
the extent deemed necessary or desirable by the Company, cooperate and assist
the Company in perfecting, filing and recording any such rights. Employee’s
obligations under this Section shall survive the expiration or termination of
this Agreement.

 

3



--------------------------------------------------------------------------------

7. Confidential Information. Employee acknowledges that as an Executive Vice
President of the Company he has received, and during the Term of this Agreement
Employee will receive confidential and proprietary information which is are
proprietary to the Company, including without limitation business plans,
customer lists, pricing, programming techniques, financial information,
technical information, sales strategies, methods and promotional programs and
techniques, and other practices and procedures of the Company. Employee agrees
that all such information is the sole and exclusive property of the Company, and
that Employee will safeguard all such information and maintain it as secret and
confidential and Employee further agrees that Employee will not at any time
disclose such information to any third party without the express prior written
consent of the Company. Employee’s obligations under this Section shall survive
the expiration or termination of this Agreement.

8. Non-Waiver. The waiver by either party of any term or condition of this
Agreement or of the breach thereof shall not be deemed to constitute the waiver
of any other term or condition of this Agreement or of any subsequent breach of
any term or condition hereof.

9. Assignment. This Agreement is personal to Employee and may not be assigned by
Employee. The Company may not assign this agreement except that the Company may
assign its rights and obligations hereunder to any purchaser of all or
substantially all of the Company’s assets or to any successor by merger of the
Company.

10. Fees and Costs. Should either party hereto be required to initiate judicial
proceedings in order to enforce any of the terms and conditions of this
Agreement, to compel the other party to perform any of the terms and conditions
of this Agreement, to obtain a declaration of the rights, duties and obligations
of the parties hereto pursuant to this Agreement, or to obtain damages or any
other relief at law or in equity, the party prevailing in such litigation shall
be entitled to receive, in addition to such relief as may be granted, a
reasonable sum as and for attorney’s fees and court costs incurred in
prosecuting such litigation, which fees and costs shall be determined and
awarded by the court having jurisdiction of any action brought for the purpose
of determining and collecting said attorney’s fees.

11. Company’s Obligation. Nothing herein shall be construed to require Company
to utilize Employee’s services hereunder and Company’s obligation shall be
deemed fully satisfied by payment of the compensation and other benefits
provided herein during the Term hereof.

12. Choice of Law and Venue. Employee and the Company agree that terms of this
Agreement shall be binding and shall be interpreted under and governed by laws
of the Commonwealth of Pennsylvania, without regard to the choice of law
provisions thereof. Employee and Company further agree that any action for
breach hereof or to interpret or enforce this agreement may only be brought in
the Court of Common Pleas of Montgomery County, PA or the U.S. District Court
for the Eastern District of Pennsylvania and the parties consent to the exercise
of jurisdiction by such courts for any such action.

13. Severability. If any clause or provision of this Agreement is illegal,
invalid, or unenforceable under present or future laws, then the remainder of
this Agreement shall not be affected thereby and in lieu of such clause or
provision, there shall be added as a part of this Agreement a clause or
provision as similar in terms to such illegal, invalid, or unenforceable clause
or provision as may be possible and be legal, valid, and enforceable.

 

4



--------------------------------------------------------------------------------

14. Miscellaneous. This Agreement constitutes the entire agreement and
understanding between the Employee and the Company concerning the Employee’s
continued employment by the Company and his retirement and resignation.
Effective January 1, 2013, this Agreement will supersede all prior
understandings, representations or agreements (including without limitation the
terms of a certain employment agreement dated December 23, 1998, as amended),
whether oral or written, concerning this Agreement and Employee’s employment by
the Company. This Agreement may not be modified or amended except by a written
instrument duly executed by each of the parties hereto.

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first above written.

 

By:   /s/ John C. Donlevie   John C. Donlevie Date:   November 1, 2012

 

ENTERCOM COMMUNICATIONS CORP. By:   /s/ Joseph M. Field Name:   Joseph M. Field
Title:   Chairman Date:   11/1/12

 

5